DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2021 has been considered by the examiner.
Withdrawn Rejections and Response to Arguments filed 11/26/2021
	Applicant’s arguments filed 11/26/2021 (hereafter, “Remarks”) and corresponding claim amendments have been entered, fully considered, and are addressed as follows.
	The rejection of claim(s) 1, 2, 6-9, 16-18, and 20 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by US 10,258,567 B1 (hereafter, “Krebs-Bensch”) is withdrawn in view of Applicant’s amendments to the claims.  Similarly, the rejection of claims 1, 2, 6-9, 16-18, and 20 under 35 U.S.C. 103 as being unpatentable over Krebs-Bensch is withdrawn; subsequently, the rejection of claims 3-5, 10-15, and 19 further in view of Robinson is withdrawn.
	Applicant argues that Krebs-Bensch does not teach all claimed limitations and specifically does not teach the composition of a weak acid formulated as a slurry dispersed in a dispersing medium or as an aqueous solution uniformly distributed in a solvent such as water.  In reply, this argument has been fully considered and is persuasive in view of the claim amendments.  Accordingly, the rejections previously issued have been withdrawn as indicated above.
	Applicant argues that Krebs-Bensch does not teach the administration of compositions consisting essentially of a weak acid (see third paragraph on page 6 of Remarks) and that rather Krebs-Bensch teaches boric acid only in “homeopathic amounts” and not in the treatment of a mammalian vagina.  Applicant concludes (see paragraph bridging pages 7 and 8 of Remarks) that one would not have had motivation to modify the composition of Krbs-Bensch to eliminate probiotic to arrive at the claimed composition consisting essentially of weak acid such as boric acid.  In reply, this argument has been fully considered and is addressed below in the new grounds of rejection necessitated by amendment.
	Applicant argues that Robinson does not cure the deficiency of Krebs-Bensch.  In reply, Applicant’s argument has been fully considered and is persuasive in view of the aforementioned reasons for withdrawing rejections relying primarily on Krebs-Bensch.

New Grounds of Rejection Necessitated by Amendments of 11/26/2021
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 8, 9, 16-18, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,258,567 B1 (hereafter, “Krebs-Bensch”) in view of US 2013/0101678 (hereafter, “Gordon”).

It is noted that the language “consisting essentially of” is construed as equivalent to comprising as long as additional components included do not alter the purpose or basic and novel characteristics of the invention which in this case are considered methods of administering a formulation to the vagina as further specified in the claims.  The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) (Prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid "consisting essentially of" certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention. The prior art composition had the same basic and novel characteristic (increased oxidation resistance) as well as additional enhanced detergent and dispersant characteristics.).  See MPEP 2111.03(III).
Krebs-Bensch teaches the administration of vaginal formulations comprising boric acid and a carrier (see abstract, in particular).  Krebs-Bensch’s disclosure pertains to human mammals (see column 12, line 55)(limitation of claim 2) and the dosage forms may be powders or suppositories for instance (see column 13, line 1 and lines 33-35)(limitations of claim 6).  Krebs-Bensch teaches that a higher than normal vaginal pH of about 3.8 to 4.5 may disrupt bacterial flora and facilitate overgrowth of undesirable microorganisms and that boric acid may desirably be used to control the pH of the vagina (see column 3, lines 12-15; lines 38-52).  Krebs-Bensch’s example 6 demonstrates a vaginal fluid environment having a pH of 7.0 being treated with a capsule formulation and demonstrating a pH drop to 4.5 and subsequent drop to 4.3.  The capsules described comprise boric acid (see Krebs-Bensch claim 1 for instance)(limitations of claims 8 and 9).  Specifically regarding claim 18, it is noted that Krebs-Bensch’s disclosure includes an amount within Applicant’s own definition of “about 4.0” (see page 7, lines 26-27 of specification as filed).  Further regarding vitamin E as in claim 22, Krebs-Bensch teaches vitamin E to be desirably included as an antioxidant (column 1, line 58).
Further regarding the particular slurry formulation newly recited in claim 1 and an aqueous formulation as recited in claim 16, it is not apparent that Krebs-Bensch necessarily teaches this configuration.  Gordon cures this deficiency.
Gordon teaches methods and compositions for treating pathogenic vaginal biofilms by administering boric acid formulations (see abstract, in particular).  Gordon specifies a particular embodiment wherein the boric acid active agent may be complemented and combined with an oil such as tea tree oil (see [0052]).  A combination of tea tree oil and boric acid as suggested by Gorden would have constituted a formulation which is a slurry as claimed.  Further, Gordon teaches aqueous formulations (see [0072])(limitation of claim 16).
Krebs-Bensch and Gordon are both directed to methods and compositions of treating vaginal areas.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize the complementary functionality from a slurry of boric acid and an oil such as tea tree oil as suggested by Gorden in the formulations of Krebs-Bensch, with a reasonable expectation of success.  One would have been motivated to do so based on Gordon’s explicit suggestion that the combination may enhance the biofilm disrupting effects of the boric acid.
Claims 4, 10, 11, 14, 15, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over US 10,258,567 B1 (hereafter, “Krebs-Bensch”) in view of US 2013/0101678 (hereafter, “Gordon”) as applied to claims 1, 2, 5, 6, 8, 9, 16-18, 22, and 24 and further in view of US 6017521 (hereafter, “Robinson”).
The teachings of Krebs-Bensch and Gordon have been delineated above.  While these teach application to a vaginal area of boric acid-containing formulation to reduce pH, these do not specify a vagina comprising odiferous amines in particular to be treated.
Robinson cures this deficiency. Robinson describes the state of the art with regard to vaginal infections (see title in particular).  Robinson describes that amines having an odor are produced in the vagina at relatively high pH values at which undesirable bacterial conditions of the vagina occur (see column 1, lines 59-65).
Regarding claim 10, both Krebs-Bensch and Robinson are directed to acid treatment of a vagina to lower undesired high pH.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the methodology of Krebs-Bensch for treatment of a vagina comprising odoriferous amines as suggested by Robinson to be present in relatively high pH conditions.  One would have been motivated to do so to provide a shift in pH to treat a bacterial vaginosis infection known for undesirably producing amines having a particular odor.  The limitations of claims 11, 14, and 15 have been addressed above in regard to claims 2, 8, and 9.  Further regarding claims 4, 5, and 21, Robinson also includes emollients including for instance coconut oil (see column 15, lines 11 and 14); accordingly, it would have been obvious to include an emollient for desired moisturizing effects upon topical application as Robinson teaches to have been known in the art.  The limitation of claim 23 has been addressed above in regard to claim 22.
Further regarding the amount of boric acid as recited in claim 10, Krebs-Bensch specifies that the boric acid may be present in an amount up to 600 mg of boric acid per unit dosage form (see last two lines of column 3) in order to achieve the intended efficacy of pH adjustment (see column 3, lines 52-56,  in particular), a range overlapping with the instantly claimed range of about 500 to about 700 mg as recited in claim 10.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617